                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

JASON R. BOHLINGER,                    )
                                       )
                   Plaintiff,          )
                                       )         CAUSE NO. 3:18-CV-401 RLM
             vs.                       )
                                       )
INDIANA STATE PRISON, et al.,          )
                                       )
                   Defendants.         )

                                OPINION AND ORDER

      Jason R. Bohlinger, a prisoner representing himself, filed a complaint

alleging that he was housed in substandard conditions at the Indiana State Prison

in 2016. The court must review a prisoner complaint and dismiss it if the action

is frivolous or malicious, fails to state a claim, or seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915A. To survive

dismissal, a complaint must state a claim for relief that is plausible on its face.

Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602-603 (7th Cir. 2009). “A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 603. Nevertheless, a pro se complaint is entitled to

liberal construction, “however inartfully pleaded.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

      Mr. Bohlinger alleges that, from July 25, 2016, to October 2, 2016. he was


                                           -1-
housed at ISP in a “non-ventilated box-car type of cell” that contained blood and

fecal matter throughout. The temperature in the cell was regularly over 100

degrees. On July 29, 2016, Mr. Bohlinger was having a hard time breathing due

to the extreme heat and asked one of the officers if he could leave the cuff port

open to get some air into his cell. The officer told Mr. Bohlinger that Captain Bootz

instructed that the cuff port had to remain closed. Ultimately, Mr. Bohlinger

passed out from the heat, which caused him to fall and hit his head. Mr.

Bohlinger was diagnosed with heat stroke and was bedridden until August 2,

2016, and lost his ability to taste or smell. He sues the Indiana State Prison,

Warden Ron Neal, Captain Bootz and the Indiana Department of Corrections for

money damages and injunctive relief.

      Mr. Bohlinger alleges that Officer Bootz violated his Eighth Amendment

rights by housing him under unconstitutional conditions. In evaluating an Eighth

Amendment claim, courts conduct both an objective and a subjective inquiry.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective prong asks whether

the alleged deprivation is “sufficiently serious” so that “a prison official’s act

results in the denial of the minimal civilized measure of life’s necessities.” Id.

Although “the Constitution does not mandate comfortable prisons,” Rhodes v.

Chapman, 452 U.S. 337, 349 (1981), inmates are entitled to adequate food,

clothing, shelter, bedding, hygiene materials, and sanitation. Knight v. Wiseman,

590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir.


                                         -2-
2006). Conditions of confinement may establish a constitutional violation in

combination when each condition alone would not satisfy the standard. Gillis v.

Litscher, 468 F.3d at 493. On the subjective prong, the prisoner must show the

defendant acted with deliberate indifference to the inmate’s health or safety.

Farmer v. Brennan, 511 U.S. at 834.

       [C]onduct is deliberately indifferent when the official has acted in an
       intentional or criminally reckless manner, i.e., the defendant must
       have known that the plaintiff was at serious risk of being harmed
       and decided not to do anything to prevent that harm from occurring
       even though he could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and

quotation marks omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir.

1999) (where inmate complained about severe deprivations but was ignored, he

established a “prototypical case of deliberate indifference”).

      Mr. Bohlinger alleges that he was subjected to extreme heat and filthy

conditions for approximately 2 ½ months while in the boxcar cell. He says that as

a result of these conditions, he suffered from a heat stroke, fell and lost his ability

to smell or taste. Giving him the inferences to which he is entitled at this stage,

he satisfies the objective prong of the inquiry. With respect to the subjective prong,

the complaint can be plausibly read to allege that Captain Bootz knew about the

conditions, but did nothing to remedy them. Again, giving him the inferences to

which he is entitled, he has stated enough to proceed on a claim against this

defendant.


                                          -3-
      Mr. Bohlinger asks for the prison not to use these types of cells in the

future. “The PLRA circumscribes the scope of the court’s authority to enter an

injunction in the corrections context. Where prison conditions are found to violate

federal rights, remedial injunctive relief must be narrowly drawn, extend no

further than necessary to correct the violation of the Federal right, and use the

least intrusive means necessary to correct the violation of the Federal right.”

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012). Therefore, injunctive relief, if

granted, will be limited to requiring the Warden to house Mr. Bohlinger under

conditions that don’t violate his constitutional rights. Though it appears as though

Mr. Bohlinger isn’t currently housed in the complained of environment, it is

plausible that he may be returned there. See Ciarpaglini v. Norwood, 817 F.3d

541, 546 (7th Cir. 2016) (noting that an injunctive claim should not be deemed

moot in situations where the prisoner is no longer subject to the complained of

conditions but the “alleged wrongdoing is capable of repetition”). With this in

mind, Mr. Bohlinger will be permitted to proceed against Warden Ron Neal in his

official capacity on this claim.

      Next, Mr. Bohlinger sues the Indiana Department of Correction. The

Department of Correction is not a proper defendant for any money damage claim

because it is a State agency and is immune from suit pursuant to the Eleventh

Amendment. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001); Kashani v.

Purdue University, 813 F.2d 843, 845 (1987). And there’s no need for Mr.


                                        -4-
Bohlinger to proceed against the Department of Correction for his injunctive relief

claim. Doing so would be duplicative; he is being given leave to proceed on that

claim against the prison warden, who is the person in control of where Mr.

Bohlinger will be housed whiled at the Indiana State Prison.

      Mr. Bohlinger also sues the Indiana State Prison. Though the prison is

where these events occurred, it is a building, not a person or even a policy making

unit of government that can be sued pursuant to Title 42 U.S.C. 1983.

      As a final matter, to the extent Mr. Bolinger is trying to raise a claim for

negligence or other state law tort, he didn’t plausibly allege any such claim. Under

the Indiana Tort Claims Act, a tort claim against a political subdivision is barred

unless notice is filed with the governing body of the political subdivision and its

risk management commission within 180 days of the loss. VanValkenburg v.

Warner, 602 N.E.2d 1046, 1048 (Ind. Ct. App. 1992); Ind. Code § 34-13-3-8. The

notice requirement applies not only to political subdivisions but also to employees

of political subdivisions as well. Id. This complaint includes no allegations to

suggest that Mr. Bohlinger complied with the notice requirements of the Indiana

Tort Claims Act. If Mr. Bohlinger has complied with the notice requirements, he

can set that out in an amended complaint.

      For these reasons, the court:

            (1) GRANTS the plaintiff leave to proceed on an Eighth Amendment

      claim against Captain Bootz in his individual capacity for compensatory and


                                        -5-
punitive damages for housing him under substandard conditions from July

25, 2016, through October 2, 2016;

      (2) GRANTS the plaintiff leave to proceed against Warden Ron Neal in

his official capacity on an injunctive relief claim to house him under

conditions that do not violate his constitutional rights;

      (3) DISMISSES the Indiana Department of Corrections and the

Indiana State Prison as defendants;

      (4) DISMISSES any and all other claims contained in the complaint;

      (5) DIRECTS the clerk and the United States Marshals Service to

issue and serve process on Warden Ron Neal and Captain Bootz at the

Indiana Department of Correction with a copy of this order and the

complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Warden Ron

Neal and Captain Bootz respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the

plaintiff has been granted leave to proceed in this screening order.

SO ORDERED on November 1, 2018
                                         /s/ Robert L. Miller, Jr. _
                                        Judge
                                        United States District Court




                                  -6-
